Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brad Johnson on March 12, 2021.
The application has been amended as follows: 
In claim 19, line 1, delete “18” and insert therein --13--.

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 1-8, 12-17, 19 and 20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Agrawal et al (US 6,449,082) teaches an electro-optic device comprising a cavity between two substrates, a first metal strip and a sealing member. 
However, Agrawal et al does not teach “wherein the first metal strip comprises at least one wide portion along the length, the wide portion of the metal strip being wider than the rest of the metal strip and extending from the sealing member around an edge of the substrate and adhered to the front surface of the substrate, the wide portion having a width that is wider than 0.01 inch” as to claim(s) 1 and 13.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 12, 2021